Citation Nr: 0104956	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine 
injury residuals, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for right scapula 
fracture residuals, currently rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
December 1965.

The issues on appeal arise before the Board of Veterans' 
Appeals (Board) from a rating decision of August 1999 by the 
Department of Veteran Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  


REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of this 
case.  

Concerning the veteran's claims, as included on the title 
page of this decision, for increased ratings, the Board notes 
that the veteran was most recently examined in April 1999.  
Review of the examination report shows that it does not 
appear that the medical professional who conducted the 
examination had access to the veteran's claims folder, which, 
includes the veteran's service medical records as well as 
postservice medical treatment records.  A notation on the 
examination report states that "[t]he veteran's medical 
records were not available at the time of this examination."  
In addition, review of the examination request form, dated in 
April 1999, shows that the veteran's "C-folder [claims 
folder] was to follow."  The Board notes that such a medical 
examination should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.2 
(2000) ("[i]f a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes").  
It is additionally noted that in Crawford v. Brown, 5 Vet. 
App. 33, 36 (1993), in which the claimant sought an increased 
rating for a service-connected psychiatric disability and was 
examined by a VA physician who did not review the claimant's 
prior medical records, the United States Court of Appeals for 
Veterans Claims (Court) concluded that the evidence before 
the Board was "inadequate" and remanded the case with 
instruction to conduct a new examination "which takes into 
account the records of prior medical treatment, so that the 
evaluation of the veteran's disability will be a fully 
informed one."  Review of medical history was significant in 
this increased rating case so that the current state of the 
conditions could be viewed in the context of the progression 
of the disabilities at earlier stages.  See VAOPGCPREC 20-95 
(July 14, 1995).  

Service connection is in effect, as noted on the August 1999 
RO rating decision, and pursuant to VA's Schedule for Rating 
Disabilities, for residuals of a lumbosacral spine injury 
(Diagnostic Code 5293) and right scapula fracture residuals 
(Diagnostic Code 5203).  The combined service-connected 
disability rating is noted to be 50 percent.  

The Board further notes that VA has a duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See 38 C.F.R. § 3.326 (2000); 
Green, supra, at 123; Lineberger v. Brown, 5 Vet. App. 367, 
369 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993).  See 
also Littke v. Derwinski, 1 Vet. App. 90 (1990).  In the 
instant case, as the examiner who conducted the 1999 
examination did not have an opportunity to review the medical 
evidence of record at the time of the examination, the Board 
is of the opinion that the veteran should be afforded VA 
examinations in order to discern the current severity of his 
service-connected disorders for which increased ratings are 
currently being sought.  

During the April 1999 examination, the veteran complained of 
daily low back pain which was aggravated by lifting, laying 
down, or sitting down for more than two minutes at a time.  
He also claimed to experience bilateral paraspinal spasms and 
bilateral posterior thigh pain.  MRI [magnetic resonance 
imaging] testing was noted to show a left central herniation 
of the nucleus pulposi at L5-S1.  The Board is of the opinion 
that a specialized neurologic examination regarding the 
veteran's service-connected back should be conducted.

The Board also points out that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (2000) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  The Court 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

The veteran's attorney, in a letter dated in October 1998, 
requested, in part, that VA afford the veteran a social and 
industrial survey to measure his abilities to function in a 
social and industrial setting.  Review of the record does not 
reveal that such an examination has been accomplished, and 
the Board is of the opinion, based upon the factual scenario 
of this case, that a social and industrial survey should be 
undertaken by a VA social worker to clarify the veteran's 
occupational history and to determine, as best as possible, 
the work impairment which he confronts as a result of the 
manifestations of his service-connected disabilities.

Further, concerning the veteran's claim for entitlement to a 
total rating for compensation purposes based on individual 
unemployability, the Board notes that the VA physician who 
conducted the above-mentioned April 1999 examination, in July 
1999, opined that, following her review of the veteran's 
"vocational rehab. notes," that the veteran was capable of 
performing sedentary employment.  She added that the 
veteran's functional range of motion was good and that he was 
primarily limited by subjective complaints of pain.  It is 
noted that the veteran informed the examiner that he had not 
worked since 1995 and was currently receiving disability 
retirement from the government.  However, the Board again 
points out that this examiner has not had an opportunity to 
review the veteran's claims folder, which includes 
documentation of his comprehensive medical history.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any VA and private medical providers 
who have treated him for all service-
connected disabilities from February 2000 
to the present.  After securing any 
necessary release, the RO should attempt 
to obtain records of any treatment 
identified by the veteran.  

2.  A VA social and industrial survey 
should be undertaken by a social worker 
for the purpose of obtaining information 
on the veteran's activities and 
occupational history.  The social worker 
should elicit and set forth pertinent 
facts regarding the veteran's medical 
history, education and employment 
history, and social and industrial 
capacity.  With regard to his 
employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

3.  The RO should arrange for the veteran 
to be examined by a VA neurologist for 
the purpose of ascertaining the current 
severity of his service-connected back 
disability and the effect of such 
disability upon his employability.  All 
appropriate tests and studies should be 
performed, to include both 
electromyography (EMG) and Nerve 
Conduction Studies.  The examiner should 
identify all signs and symptoms of the 
veteran's back disability and should make 
specific inquiry as to any resulting 
limitation of motion, indicating, in 
degrees, all range of motion accomplished 
by the veteran.  Additionally, the 
examiner should determine whether, and to 
what extent, the veteran's back 
disability is characterized by, inter 
alia, persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of disease 
disc.  The examiner should also comment 
upon 
any functional loss that is due to pain, 
as supported by adequate pathology and as 
evidenced by the visible behavior of the 
veteran.

Finally, the examiner should indicate 
whether, and to what extent, the 
veteran's service-connected back 
disability might be deemed to interfere 
with his ability to secure or to maintain 
substantially gainful employment.  The 
examiner's opinions, in all respects, 
should reflect a review of the entire 
evidentiary record.  Accordingly, the 
claims file and a copy of this Remand 
should be made available to, and reviewed 
by, the examiner prior to the 
examination.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the veteran's 
disabilities involving the right scapula.  
The examining specialist must be provided 
with the veteran's claims folder and a 
copy of this Remand and must review the 
veteran's medical history prior to 
conducting the examination.  All testing 
and any specialized examinations deemed 
necessary should be performed.  The 
examination report should specifically 
include an assessment of any associated 
limitation in range of motion, to include 
what degrees constitute normal motion and 
should measure the limitation of motion 
imposed by pain, weakness, excess 
fatigability, use or incoordination on 
the right scapula as set forth in DeLuca, 
supra.  

In addition, the right scapula should be 
tested for pain on both active and 
passive motion, in weight bearing and 
non-weight bearing.  The examiner should 
provide data which portrays the degree of 
functional loss on extended use or due to 
flare-ups.  The examiner should also be 
asked to indicate to what extent the 
veteran's service-connected right scapula 
injury disability affects his 
employability.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green, supra, at 124; Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  Subsequently, the RO should review 
the entire evidentiary record in order to 
determine whether an increased rating is 
warranted for either or both of the 
veteran's service-connected disabilities.  
In particular, the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2000), as described 
by the Court in DeLuca, supra, at 205 and 
208, must be considered.   

The RO should also, after its review of 
the complete evidentiary record 
determined whether a total rating for 
compensation purposes based on individual 
unemployability may be granted on a 
schedular basis under 38 C.F.R. § 4.16(a) 
(2000), and, if not, whether the claim 
for such a rating should be referred to 
the appropriate official for 
extraschedular consideration under 
38 C.F.R. § 4.16(b) (2000).

7.  If the determination remains 
unfavorable to the veteran in any way, he 
and his attorney should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his attorney should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


